Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 2/3/21 was filed to correct errors in the IDS filed 2/1/21, the IDS filed 2/1/21 has been crossed off but all reference cited in the corrected version of the IDS on 2/3/21 have been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 “thereof to a center side relative to a bearing axial direction” should read - -toward a center of the bearing along a bearing axial direction- -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grehn, DE 102004047881, in view of JP 2004-245251 (JP’251) and further in view of Nakagawa, EP 1705392.
Regarding claim 1, Grehn discloses a double-row self-aligning roller bearing comprising an inner ring (5); an outer ring (4) having a spherical raceway surface (8); 
Grehn, while disclosing what appears to be a longer roller that spans a distance greater than 36% of the bearing width (as illustrated), fails to disclosure any explicit size of the rolling element.
JP’251 teaches the same type of double row bearing wherein the longer of the two rollers is equal to or greater than 36% of a bearing width (the examples, paragraphs 0017 and 0018, provided in the translation provided by Applicant discloses a ring width 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Grehn and use a longer roller with a length that is 36% or more of the bearing width, as taught by JP’251, for the purpose of providing a bearing with improved durability with respect to a load applied in a specific direction (using longer rollers provides a greater area for the distribution of the load in a particular direction and thus improves overall durability along the direction in which the longer rolling element supports).

Grehn also does not disclose that each of the rollers in the two rows is an asymmetric roller having a maximum diameter at a position from a center of a roller length thereof (definition of an asymmetric roller) to a center side relative to a bearing axial direction.
Nakagawa further teaches that asymmetric rollers (rollers as shown by Figures 5-9) are a known alternative to symmetrical rollers (figures 1-3 and 10 and see paragraph 0084) in the same type general type of bearing as shown by Grehn and that when using this asymmetric roller the maximum diameter portion is shifted toward the center of the bearing in the axial direction (see Figures 5-9 which all show the maximum diameter shifted toward the center of the bearing).


Regarding claim 2, Grehn discloses retainers (6/7) configured to retain the rollers of the respective rows, wherein each retainer includes an annular portion configured to guide axially inner end faces of the rollers of each row (retainer portions that are above the intermediate flange define annular portions of the retainer body); and a plurality of pillar portions (axially extending portions of the retainers) extending in an axial direction from the annular portion and provided at predetermined intervals along a circumferential direction (spaced to hold respective rolling elements), the pillar portions defining therebetween pockets configured to retain the rollers, and wherein the pillar portions of one of the retainers which is configured to retain the longer rollers have an outer diameter surface inclined by an inclination angle inwardly in a radial direction from a proximal end side to a distal end side (the outer diameter of 6 inclines inwardly).  It is further noted that while Grehn illustrates a different type of retainer the claim does not structurally distinguish from this, however JP’251 further teaches a comb type retainer which is the same retainer used in the instant application and also discloses that 9, the larger retainer, includes an incline.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grehn in view of JP’251 and Nakagawa, as applied to claim 1 above, and further in view of Kobayashi, US PGPub 2013/0343689.
Grehn further discloses that each of the rollers has a rolling surface formed with a crowning on each end portion (the spherical profile of the rollers in general defines a crowning that extends to each end portion).
Grehn does not disclose that each of the rollers has a rolling surface coated with a DLC coating.
Kobayashi teaches coating the rolling surfaces of rolling elements with a coating (6b) that is made of DLC (see at least paragraph 0051) for the purpose of providing a hard coating that improves service life and limits peeling (see paragraphs 0009, 0010 and 0051).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Grehn and add a coating of DLC on the rolling surface of the rollers, as taught by Kobayashi, for the purpose of providing a hard coating that improves service life and limit peeling.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grehn in view of JP’251 and Nakagawa, as applied to claim 1 above, and further in view of Hah, USP 5,433,535.
Grehn further discloses that the inner ring includes small flanges (the flanges on the axial ends of the inner ring) provided on opposite ends of the outer peripheral surface and facing axially outer end faces of the rollers of the respective rows.

Han teaches using an insertion groove (10) within a flange (9) that is formed on the end of the inner ring of the bearing (corresponds to the small flanges claimed) wherein the insertion groove is configured to insert the bearing elements for the purpose of providing a mechanism that allows for easier assembly (see column 1, lines 57-61).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Grehn and add the known structure of an insertion groove to either of the small flanges, including the flange adjacent the longer rollers, with the groove configured to allow insertion of the rollers, as taught by Han, for the purpose of providing a mechanism that allows for easier assembly.

IN AN ALTERNATIVE
Claim 3, in an alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Grehn in view of JP’251 and Nakagawa, as applied to claim 1 above, and further in view of Tallian, USP 4,557,613, and Kobayashi, US PGPub 2013/0343689.
Grehn, while disclosing what can be considered consistent crowning, Grehn does not disclose ends that have a crowning that departs the curve of the rolling element from the raceway of the rings (an alternate meaning of crowning can construe the claim to requiring the curve of the roller to depart from that of the raceway so that a gap is defined between the ends and the raceway).

It would have been obvious to one having ordinary skill in the art at the time of filing to modify Grehn and use a crowning that departs from the raceway curve at the ends of the roller, as taught by Tallian, for the purpose of providing skew control so that the geometric relationship between the roller and the raceways remains the same during misalignment thus improving service life and wear resistance.
Grehn also does not disclose that each of the rollers has a rolling surface coated with a DLC coating.
Kobayashi teaches coating the rolling surfaces of rolling elements with a coating (6b) that is made of DLC (see at least paragraph 0051) for the purpose of providing a hard coating that improves service life and limits peeling (see paragraphs 0009, 0010 and 0051).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Grehn and add a coating of DLC on the rolling surface of the rollers, as taught by Kobayashi, for the purpose of providing a hard coating that improves service life and limit peeling.
Response to Arguments

Applicant’s argument is based on the new combination of the intermediate flange and asymmetrical roller, however this new feature of the asymmetrical roller in the claims is being taught by the newly applied reference to Nakagawa.  However, it is noted that Nakagawa is showing that the same bearing of Grehn can be made with a regular symmetric roller or an asymmetric rollers as known alternative configurations.  Thus the use of a known roller in the same style of bearing is not inventive and does not patentably distinguish the invention from the prior art as a whole.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656